                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION

Tyson Foods Inc. and Tyson Fresh
Meats, Inc.
                                                      CASE NO. 5:19-CV-04020
                 Plaintiffs,
                                                                  DISCLOSURE
vs.                                                               STATEMENT

United States of America

                 Defendant.


         As required by LR 7.1, Plaintiff Tyson Fresh Meats, Inc. in this case, provides the

following information to the court:

       (a) The following are the names of all associations, firms, partnerships,
corporations, and other artificial entities that either are related to the Plaintiff as a
parent, subsidiary, or otherwise, or have a direct or indirect pecuniary interest in the
outcome in the case:

                 Tyson Foods, Inc.


       (b) With respect to each entity named in response to (a), the following describes
its connection to or interest in the litigation, or both:

                 Tyson Foods, Inc. is a Plaintiff in this litigation.


Dated: June 3, 2019




                                                  1

4814-4228-1624
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 9 Filed 06/03/19 Page 1 of 3
                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, PC


                                           By: /s/ Ivan A. Boatner
                                           Ivan A. Boatner (admitted Pro Hac Vice)
                                           Savannah R. Dabney
                                                 (admitted Pro Hac Vice)
                                           265 Brookview Centre Way, Suite 600
                                           Knoxville, Tennessee 37919
                                           Telephone: 865-549-7000
                                           Facsimile: 865-525-8569
                                           Email: iboatner@bakerdonelson.com
                                                   sdabney@bakerdonelson.com


                                           HEIDMAN LAW FIRM, P.L.L.C

                                           Rosalynd J. Koob (AT0004380)
                                           1128 Historic 4th Street
                                           P.O. Box 3086
                                           Sioux City, Iowa 51101
                                           Telephone: (712) 255-8838
                                           Facsimile: (712) 258-6714
                                           Email: Roz.Koob@heidmanlaw.com

                                           ATTORNEYS FOR TYSON FOODS,
                                           INC. AND TYSON FRESH MEATS,
                                           INC.




                                       2

4814-4228-1624
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 9 Filed 06/03/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been filed
electronically on June 3, 2019. Notice of this filing will be sent by operation of the
Court's electronic filing system to all parties indicated on the electronic filing receipt. All
other parties will be served by regular U.S. Mail. Parties may access this filing through
the Court's electronic filing system.

         William P. Barr
         Attorney General for the United States
         United States Department of Justice
         950 Pennsylvania Avenue, NW
         Washington, DC 20530-0001

         United States Department of Agriculture
         Office of the General Counsel
         1400 Independence Ave., SW
         Washington D.C. 20250

         United States Attorney's Office for the Northern District of Iowa
         Civil Process Clerk
         111 7th Ave, SE
         Box #1
         Cedar Rapids, Iowa 52401

                                                          /s/ Ivan A. Boatner
                                                          Ivan A. Boatner




                                              3

4814-4228-1624
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 9 Filed 06/03/19 Page 3 of 3
